DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 16/898,291, filed on 10 June 2020, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 10 June 2020 has been considered. An initialed copy of form 1449 is enclosed herewith.

Claim Objections
Claims 10 and 13 are objected to because of the following informalities: 
Claim 10 recites “a course-over-ground turn rate” and “a closed course”, and “a course-through-medium turn rate”. However, each of these is already recited in claim 1. It is recommended to change the recitations to -- the course-over-ground turn rate, the closed course, the course-through-medium turn rate --, respectively. 
Claim 13 recites “wherein the body comprises a float watercraft”, but should recite -- wherein the body comprises a float --.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. An original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03(V). Claim 2 recites “periodically adjusting navigation maximizes an average speed-over-ground of the vehicle while performing the navigation course”, which defines the invention in functional language specifying a desired result. The disclosure recites the claim language at ¶ [00134] but does not disclose how periodically adjusting maximizes the average speed of the vehicle over ground. Further, as disclosed in ¶ [00133], periodically adjusting navigation involves maintaining a constant course-over-ground turn rate. If the course-over-ground turn rate is a constant, the average speed of the vehicle over the ground will be the same constant. It is unclear how this constant can be maximized. Accordingly, the specification fails to sufficiently identify how the function is performed or the result is achieved.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “slowly varying” in claim 3 is a relative term which renders the claim indefinite. The term “slowly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 10, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unger et al. US (3,103,329, “Unger”).

Regarding claims 1, 11 and 20, Unger discloses a control system for closed loop flight and teaches:
propelling a vehicle disposed in a medium (i.e., aircraft flying in air – see at least 1:9-12)), 
wherein: the vehicle comprises 
a body (craft 10 – see at least Fig. 1), 
a propulsion mechanism connected to the body (airplanes inherently have some propulsion mechanism connected to the body to maintain the airplane in flight), and 
a direction control system (automatic pilot controls control surfaces based on track error signal – see at least 4:20-31; control system for automatically directing the course of a craft comprising means for steering the craft in a closed loop course – see at least 10:35-44), and 
the vehicle is subject to advection caused by movement of the medium (system automatically compensates for the effects of crosswinds – see at least 1:58-59);
commanding the vehicle to perform a navigation course comprising a closed course-over-ground (craft is controlled along a closed loop course – see at least 1: 60-63); and 
periodically adjusting navigation of the vehicle along the closed course such that a course-through-the-medium turn rate is varied in a manner that causes a course-over-ground turn rate of the vehicle to be held constant, thereby minimizing the impact of medium advection on vehicle speed over ground (constant rate turn – see at least 6:31-34; the craft will be placed into a tighter turn or a slower turn depending on the relative direction of the crosswind – see at least 6:74 to 7:17).  

Regarding claim 3, Unger further teaches:
mitigating side-slip of the vehicle due to the advection by adding a slowly varying crab angle relative to a first angle the direction control system directs the vehicle to turn (the craft is turned into the wind at a crab angle – see at least Fig. 1, 3:44-66 and 7:28-48).  

Regarding claim 10, Unger further teaches:
wherein: a course-over-ground turn rate of the vehicle is held at about a constant value around a closed course; a course-through-medium turn rate of the vehicle is highest in a slowest portion of the closed course, and lowest in a fastest portion of the closed course; 89PATENT APPLICATIONATTORNEY DOCKET NO. 20-0899-US-NP; 10507/007001the slowest portion of the closed course occurs when a course-over-ground of the vehicle is in opposition to an average current direction of a current in the medium; and the fastest portion of the closed course occurs when the course-over-ground of the vehicle is aligned with the average current direction of the current in the medium (the craft will be placed into a tighter turn or a slower turn depending on the relative direction of the crosswind – see at least 6:74 to 7:17).  

Regarding claim 12, Unger further teaches:
wherein the vehicle comprises one of an aircraft and a watercraft (craft 10 – see at least Fig. 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Unger in view of Hine et al. (US 2009/0311925 A1, “Hine”).

Regarding claim 13, Unger fails to teach but Hine discloses a wave-powered water vehicle and teaches:
wherein the vehicle comprises a watercraft (float 11 + swimmer 21 – see at least Fig.  and ¶ [0154]), 
wherein the body comprises a float watercraft configured to float on a surface of water (float 11 – see at least Fig. 1), and 
wherein the vehicle further comprises: 
a tether connected to the float (tether 31 – see at least Fig. 1 and ¶ [0154]), and 
a glider connected to the tether and disposed under the float with respect to the surface of water (swimmer 21 – see at least Fig. 1 and ¶ [0154]), the glider comprising: 
a second body (body 211 – see at least Fig. 1 and ¶ [0154]); 90PATENT APPLICATION ATTORNEY DOCKET NO. 20-0899-US-NP; 10507/007001 
a rudder connected to the second body (rudder 222 – see at least Fig.1 and ¶ [0154]); 
a wing system connected to the second body (fin systems 213 – see at least Fig. 1 and ¶ [0154]); and 
wherein vertical movement of the float due to motion of the water causes the wing system to propel the glider horizontally through the water (see ¶ [0012]).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system for closed loop flight of Unger to be applied to a watercraft of the type taught by Hine to direct the vehicle along a desired closed path by taking into account winds and currents (Hines at ¶ [0144]).

Regarding claim 19, Unger further teaches:
wherein: a course-over-ground turn rate of the vehicle is held at about a constant value around a closed course; a course-through-medium turn rate of the vehicle is highest in a slowest portion of the closed course, and lowest in a fastest portion of the closed course; 89PATENT APPLICATIONATTORNEY DOCKET NO. 20-0899-US-NP; 10507/007001the slowest portion of the closed course occurs when a course-over-ground of the vehicle is in opposition to an average current direction of a current in the medium; and the fastest portion of the closed course occurs when the course-over-ground of the vehicle is aligned with the average current direction of the current in the medium (the craft will be placed into a tighter turn or a slower turn depending on the relative direction of the crosswind – see at least 6:74 to 7:17).  


Allowable Subject Matter
Claims 4-9 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666